United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3467
                                   ___________

Fibred Properties Limited              *
Partnership;                           *
                                       *
            Appellant,                 *
                                       *
Fibre Formulations, Incorporated,      *
                                       * Appeal from the United States
            Plaintiff,                 * District Court for the
                                       * Northern District of Iowa.
      v.                               *
                                       *     [UNPUBLISHED]
City of Iowa Falls, Iowa; Fox          *
Engineering Associates, Inc.,          *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: May 16, 2002
                                 Filed: June 14, 2002
                                  ___________

Before BOWMAN, MAGILL, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      Fibred Properties Limited Partnership and Fibre Formulations (collectively
"Fibred") appeal the district court's1 adverse grant of summary judgment. This action


      1
       The Honorable Michael J. Melloy, then United States District Judge for the
Northern District of Iowa, now United States Circuit Judge for the United States
Court of Appeals for the Eighth Circuit.
arises out of Fibred's negotiation, construction, and ultimately unsuccessful operation
of a fibre extraction plant in Iowa Falls, Iowa. In particular, Fibred brings forth
claims for negligent misrepresentation, fraudulent concealment, and fraudulent
misrepresentation against Fox Engineering Associates, Inc. ("Fox"), the consulting
firm retained by the city throughout the project's negotiation process. Fibred also
alleges that Iowa Falls intentionally or negligently misrepresented its waste treatment
abilities and contractual intentions in order to induce it to commit to construction of
the fibre extraction plant and that, in turn, it justifiably relied on these
misrepresentations to its detriment.

       We review de novo the district court's grant of summary judgment, and apply
the same standards employed by the district court. In doing so, this court must view
the evidence in the light most favorable to the nonmoving party to determine whether
there are any genuine issues of material fact, and if there are no such issues, we must
determine whether the moving party is entitled to judgment as a matter of law.
Carroll v. Pfeffer, 262 F.3d 847, 849 (8th Cir. 2001). After careful review of the
record before us, we reject Fibred's arguments that the district court's grant of
summary judgment was in error. With respect to Fibred's claims against Fox, we
agree with the district court's analysis and conclusion that those claims are barred by
the applicable five-year statute of limitations. See Iowa Code § 614.1(4); see also
McCracken v. Edward D. Jones & Co., 445 N.W.2d 375, 383 (Iowa Ct. App. 1989)
(statute of limitations for negligent misrepresentation is five years). Additionally, we
also agree with the well-reasoned decision of the district court regarding Fibred's
claims against Iowa Falls. To the extent that Fibred argues that they justifiably relied
on representations made by city personnel, prior to any council action, this argument
must fail. City of McGregor v. Janett, 546 N.W.2d 616, 620 (Iowa 1996).




                                          -2-
Accordingly, we affirm. See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                -3-